2 Ill. App.2d 50 (1954)
118 N.E.2d 57
George Dragosvich, Appellee,
v.
Allstate Insurance Company, Appellant.
Gen. No. 46,279.
Illinois Appellate Court.
Opinion filed March 8, 1954.
Released for publication March 24, 1954.
*51 Petrucelli, O'Brien, Simon & Mullen, for appellant.
A.J. Petrucelli, of counsel.
Rosenblum & Lipnick, for appellee.
Aloysius A. Mazewski, and Norman Esserman, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment reversed and cause remanded with directions.
Not to be published in full.